The Matter upon the Defendant’s Petition which by the last order of this Court'stood over to this day, was now opened by Mr. Graeme of Counsel for the Petitioner in the presence of Mr. Parsons Sollicitor for the Complainants, Whereupon and on some Doubts arising concerning the regularity of the Petition, And upon Debate of the Matter and hearing Counsel on both Sides, The Court was of Opinion that no further hearing be allowed on the said Petition Wherefore the Petition is Dismissed with Costs.
Alexr Stewart Register in Chancery
At a Court of Chancery held at the Council Chamber Tuesday the 13th December 1757.
Present, His Excellency, the Governor; The Honorable John Cleland, William Bull, George Saxby, Othniel Beale, Esquires, being the Majority of his Majestys Council residing in this Province. John Bassnett Esq. Master.
On Motion of Mr. Leigh and reading the Petition of Richard Collis on behalf of his Wife Anne Legatee named in the last Will of Ann Roberson, and also reading the Affidavit of William Roberson praying that a Writ of Ne exeat Regnum may issue against John Spencer Coexecutor of the said will Mr. Parsons undertook on Mr. Leigh’s withdrawing his Motion, That he *491the said John Spencer Should Answer a Bill to be filed against him agreeable to the Rules of this Court.
Alexr Stewart Register in Chancery